              Case 1:20-cv-00723-SAB Document 25 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   DAVID HERNANDEZ,                                   Case No. 1:20-cv-00723-SAB

11                  Plaintiff,                          ORDER GRANTING REQUEST TO
                                                        EXTEND TIME TO FILE DISPOSITIONAL
12           v.                                         DOCUMENTS

13   SINGH JAGMOHAN,                                    (ECF Nos. 23, 24)

14                  Defendant.                          OCTOBER 2, 2021 DEADLINE

15

16          On May 22, 2020, Plaintiff filed this action under the Americans with Disabilities Act.

17 (ECF No. 1.) On August 2, 2021, a notice of settlement was filed informing the Court that the

18 parties had reached a tentative settlement resolving this action and were in the process of

19 preparing the settlement agreement. (ECF No. 22.) The stipulation stated that the parties
20 expected the settlement to be finalized within sixty (60) days. (Id.) On August 3, 2021, given

21 the dictates of Local Rule 160(b), the Court ordered dispositional documents to be filed within

22 thirty (30) days, finding this case presented no extraordinary facts to require sixty (60) days to

23 finalize the settlement, and that the parties had not shown specific good cause to grant such time.

24 (ECF No. 23.)

25          On August 31, 2021, the parties filed a stipulation requesting an additional thirty (30)

26 days to file dispositional documents proffering that they have finalized the terms of the
27 settlement and the agreement is being circulated for signatures, however, additional time is

28 required to collect the signatures and comply with the terms of the agreement. (ECF No. 24.)


                                                    1
                 Case 1:20-cv-00723-SAB Document 25 Filed 09/01/21 Page 2 of 2


 1 The Court generally does not allow dispositional documents to await compliance with terms of a

 2 settlement agreement, however, given the agreement is finalized, being circulated for signature,

 3 and the parties only request thirty (30) days to file dispositional documents, the Court shall grant

 4 the request based on good cause.

 5          Accordingly, it is HEREBY ORDERED that:

 6          1.       The request to extend the time to file dispositional documents is GRANTED; and

 7          2.       The parties shall file dispositional documents on or before October 2, 2021.

 8
     IT IS SO ORDERED.
 9

10 Dated:        September 1, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
